

116 HR 3008 IH: Prevent Impaired Driving Child Endangerment Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3008IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Miss Rice of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to establish national standards relating to sanctions for
			 individuals who drive a motor vehicle, with a child passenger in the
			 vehicle, while intoxicated or impaired, and for other purposes.
	
 1.Short titleThis Act may be cited as the Prevent Impaired Driving Child Endangerment Act. 2.Sanctions for individuals driving with child passengers while intoxicated or impaired (a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:
				
					171.Sanctions for individuals driving with child passengers while intoxicated or impaired 
						(a)Withholding of funds for noncompliance
 (1)Fiscal year 2022On October 1, 2021, the Secretary shall withhold 1 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b) on that date.
 (2)Fiscal year 2023On October 1, 2022, the Secretary shall withhold 3 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b) on that date.
 (3)Fiscal year 2024 and thereafterOn October 1, 2023, and on October 1 of each fiscal year thereafter, the Secretary shall withhold 5 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b) on that date.
							(b)Sanctions
 (1)In generalA State meets the requirements of this subsection if the State has enacted and is enforcing the following laws with respect to an individual who is charged with an offense of driving a motor vehicle, with a child passenger in the vehicle, while intoxicated or while impaired by alcohol, drugs, or a combination of substances:
 (A)A law that provides that the individual may be charged with a felony subject to imprisonment for up to 4 years in connection with the offense.
 (B)A law that requires the individual, if convicted of the offense, to install and maintain for at least 6 months an ignition interlock system on any motor vehicle owned or operated by the individual.
 (C)A law that suspends the State driver’s license of the individual during the period of prosecution of the offense, except that the law may allow the individual—
 (i)to operate a motor vehicle during that period, if the individual, prior to operating the vehicle, installs and maintains an ignition interlock system on the vehicle; and
 (ii)to credit toward the 6-month period referred to in subparagraph (B) any days during which the individual installs and maintains an ignition interlock system on a motor vehicle pursuant to clause (i).
 (D)A law that— (i)requires the individual, if convicted of the offense, to undergo an alcohol abuse, substance abuse, or mental health assessment; and
 (ii)if the assessment indicates a need for treatment, authorizes the appropriate court (or monitoring agency) to require the individual to undergo treatment as part of the individual’s sentence in connection with the conviction or as a condition for reissuance of a State driver’s license to the individual.
 (E)A law that requires, if the individual is convicted of the offense and is the parent, guardian, or custodian of the child passenger or is otherwise legally responsible for the child passenger, the law enforcement agency that charges the individual with the offense or the appropriate court to file with the appropriate State register of child abuse a report on the individual concerning the offense.
 (2)ExceptionsThe Secretary may treat a State that has enacted and is enforcing the laws described in paragraph (1) as meeting the requirements of this subsection without regard to whether any of those laws waives the application of a sanction with respect to an individual who—
 (A)is a sibling of the child passenger; or (B)is under 21 years of age and is not a guardian of the child passenger.
								(c)Period of availability of withheld funds; effect of compliance and noncompliance
 (1)Period of availability of withheld fundsAny funds withheld under subsection (a) from apportionment to a State shall remain available for apportionment to the State until the end of the third fiscal year following the fiscal year for which the funds are authorized to be appropriated.
 (2)Apportionment of withheld funds after complianceIf, before the last day of the period for which funds withheld under subsection (a) from apportionment are to remain available for apportionment to a State under paragraph (1), the State meets the requirements of subsection (b), the Secretary shall, on the first day on which the State meets the requirements of subsection (b), apportion to the State the funds withheld under subsection (a) that remain available for apportionment to the State.
 (3)Period of availability of subsequently apportioned fundsAny funds apportioned pursuant to paragraph (2)— (A)shall remain available for expenditure until the end of the third fiscal year following the fiscal year in which the funds are so apportioned; and
 (B)if not apportioned at the end of that period, shall lapse. (4)Effect of noncomplianceIf, at the end of the period for which funds withheld under subsection (a) from apportionment are available for apportionment to a State under paragraph (1), the State does not meet the requirements of subsection (b), the funds shall lapse.
 (d)DefinitionsIn this section, the following definitions apply: (1)Alcohol concentrationThe term alcohol concentration means grams of alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath.
 (2)ChildThe term child means an individual younger than 16 years of age. (3)Driving while intoxicatedThe term driving while intoxicated means driving or being in actual physical control of a motor vehicle in a State while having a blood alcohol concentration or breath alcohol concentration of .08 or greater.
 (4)Ignition interlock systemThe term ignition interlock system means a system that— (A)is designed to prevent an individual from starting a motor vehicle when the individual’s breath alcohol concentration is at or above a preset level;
 (B)has a camera technology to verify the user of the system; and (C)is certified by the State concerned.
 (5)Motor vehicleThe term motor vehicle means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways, except that the term does not include a vehicle operated solely on a rail line or a commercial vehicle.
 (6)State driver’s licenseThe term State driver’s license means a license issued by a State authorizing an individual to operate a motor vehicle on public highways.
 (e)EducationThe Administrator of the National Highway Traffic Safety Administration, using existing funds, shall carry out programs and activities to educate States on the impact of child endangerment penalties for individuals who drive a motor vehicle, with a child passenger in the vehicle, while intoxicated or while impaired by alcohol, drugs, or a combination of substances..
 (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following:
				
					
						171. Sanctions for individuals driving with child passengers while intoxicated or impaired..
			